Citation Nr: 1630351	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  15-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and a mood disorder, secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This matter is currently under the jurisdiction of the RO in Seattle, Washington.

In February 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

In March 2016, the Board granted service connection for prostate cancer.  The Board also remanded the current claim for additional development.

The Board notes, in passing, that in an April 2016 rating decision, the RO effected the grant of service connection for prostate cancer, with a 100 percent disability rating, effective December 4, 2012.

Regarding the characterization of the issues on appeal, the Board notes that the Veteran's initial claim was for entitlement to service connection for depression.  Pursuant to relevant case law, a veteran may identify the scope of a claim by reference "to a body part or system that is disabled or by describing symptoms of the disability." The factors for the adjudicator to consider, in determining the scope of a claim, are a veteran's descriptions of the claim and symptoms as well as the information submitted, or obtained by VA, in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In the present case, the evidence developed during the processing of this claim reflects that the Veteran has a diagnosis of a mood disorder.  Under these circumstances, the Board has recharacterized the issue for consideration as reflected on the title page to more accurately reflect the disorders for which the Veteran seeks service connection.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A mood disorder developed secondary to service-connected prostate cancer.  


CONCLUSION OF LAW

A mood disorder was incurred due to prostate cancer.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
As the Board's decision to grant service connection for a mood disorder herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

II. Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

III. Psychiatric Disorder Claim

The Veteran contends that he currently has depression, which he associates with his now service-connected prostate cancer.  

In February 2013, his private medical provider T.A.M., M.A. diagnosed him with a mood disorder.  In addition to diagnosing the Veteran with a mood disorder, the provider found that it was due to his medical condition of prostate cancer.  The provider indicated consideration of the Veteran's history, medical complaints, and psychiatric symptoms in reaching her determination.  Accordingly, the Board finds that service connection for a mood disorder, as secondary to prostate cancer, is warranted.  

In so finding, as noted above, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability secondary to his prostate cancer.  The chronic mental disability resulting from his prostate cancer has been clinically identified as a mood disorder.  As the Board finds that service connection is warranted for a mood disorder, a full grant of the benefit sought on appeal has been awarded.


ORDER

Service connection for a mood disorder is granted.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


